Citation Nr: 0323356	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  02-00 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hand injury.

2.  Entitlement to service connection for residuals of a 
right eye laceration.

3.  Entitlement to service connection for a pilonidal cyst.  

4.  Entitlement to service connection for residuals of a head 
injury, also claimed as headaches.

5.  Entitlement to service connection for residuals of a 
right shoulder injury.

6.  Entitlement to service connection for residuals of a 
spinal/coccyx injury.  

7.  Entitlement to service connection for residuals of dental 
trauma.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to July 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
St. Petersburg Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  Any current right hand disorder is not of service origin.  

2.  Any current right eye laceration residuals are not of 
service origin.  

3.  Any current pilonidal cyst or cyst residuals are not 
related to service.  

4.  A head injury, or residuals thereof, including headaches, 
is not of service origin.

5.  Any current right shoulder disorder is unrelated to 
service.

6.  Any current spinal/coccyx injury is unrelated to service.  

7.  Any current dental problems are unrelated to service.  


CONCLUSIONS OF LAW

1.  A right hand disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

2.  A right eye laceration, or residuals thereof, was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).  

3.  A pilonidal cyst, or residuals thereof, was not incurred 
in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

4.  A head injury, or residuals thereof, including headaches, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2002).

5.  A right shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

6.  A spinal/coccyx injury was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

7.  Dental trauma was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the July 1999 rating 
determination, the March and October 2001 SOCs, and the 
October 2001 SSOC, informed the appellant of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.  Moreover, the RO, in a 
May 2001 letter informed the veteran of the VCAA.  It 
specifically notified the veteran of VA's duty to notify him 
about his claim, VA's duty to assist him in obtaining 
evidence about his claim, what the evidence had to show to 
establish entitlement, what information was still needed from 
the veteran, when and where information needed to be sent, 
what the veteran could do to help with his claim, and where 
to contact VA if he had any questions.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Moreover, the veteran appeared at a 
personal hearing at the RO before a hearing officer in August 
2000.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

The National Personnel Records Center indicated that any 
records that may have been on file at that facility would 
have been destroyed by fire in 1973.  If service medical 
records are presumed destroyed, the Board's obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In this regard, the RO has made several attempts to obtain 
medical records of the veteran.  In December 2000, the RO 
requested that NPRC search all possible avenues to obtain 
medical records.  In July 2001, NPRC responded that after 
further search, there were no medical records on file. 


Right Hand Injury

With regard to the veteran's claim for a right hand injury, 
the Board notes that the veteran has submitted a statement 
from an individual who claims to have noted the veteran 
returning from a fight with skinned right knuckles while 
inservice.  At his August 2001 hearing, the veteran testified 
that it was his belief that he had broken some bones in his 
right hand as a result of an inservice fight.  

The objective medical evidence contained in the file 
demonstrates that the veteran reported having bilateral hand 
numbness at the time of a January 1982 visit.  The veteran's 
private physician, C. C., M.D., indicated that the findings 
were consistent with entrapment of the median nerves at the 
wrist.  

Bilateral hand numbness was also noted at the time of a May 
1987 hospitalization, which the veteran attributed to 
"carpal tunnel" problems.  

Service connection is not warranted for a right hand 
disability.  While the veteran has expressed his belief that 
he has a right hand disorder related to an inservice injury, 
he is not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  Moreover, there has been no objective 
medical evidence submitted indicating that the veteran has a 
current right hand disorder related to service.  

As such, the preponderance of the evidence is against the 
claim of service connection for a right hand disability.  


Right Eye Laceration

With regard the veteran's claim for a laceration near the 
right eye, the Board notes that he has submitted a statement 
from an individual who claimed that he saw the veteran return 
to the barracks with his eyes swollen shut after a fight.  
The Board further observes that at the time of his August 
2001 hearing, the veteran testified that he sustained a 
laceration above his right eye during the fight where he 
claimed to have lost his teeth.  

Treatment records obtained in conjunction with the veteran's 
claim demonstrate that there were no reports or complaints of 
residuals of a right eye laceration in the years immediately 
following.  However, treatment records do reveal that the 
veteran sustained a laceration above his right eye in August 
1972.   

The Board further observes that at the time of a November 13, 
2000, physical examination, inspection of the head, face, 
neck, nose and external ears revealed no scars, lesions, or 
masses.

The medical records in the years following service are devoid 
of any complaints or findings of laceration in the area 
surrounding the right eye.  The first objective medical 
finding of a right eye laceration is not until August 1972, 
when the veteran was noted to have sustained a laceration 
above the right eye two days earlier. 

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements relating a right eye laceration 
to his period of service are in conflict with the treatment 
records covering the period of time subsequent to service.  
Moreover, the veteran's facial area was noted to have no 
scars, lesions, or masses at the time of a November 2000 
physical examination.  The objective medical evidence is more 
probative than the veteran's more recent assertions of having 
sustained a laceration around his right eye area inservice.  
The Board concludes that his 1972 report that there had been 
a recent laceration was presented for treatment purposes and 
such statement is far more probative than statements made in 
support of a claim for monetary benefits years after the 
events.  The preponderance of the evidence establishes that 
there was a post service laceration unrelated to service.

Pilonidal Cyst

As to the claim for service connection for a pilonidal cyst, 
the Board notes that the veteran has indicated that it is his 
belief that his pilonidal cyst arose as a result of hard 
landings on his buttocks/spine area when parachuting during 
service.  

The available medical records demonstrate that the veteran 
underwent surgery for excision of a pilonidal cyst in 
September 1962.  Treatment records obtained in conjunction 
with the surgery demonstrate that the veteran was found to 
have pain and swelling over the coccyx area at the time of a 
September 21, 1962, visit.  The veteran was noted to have had 
recurrent infections of this area with drainage for many 
years.  

A pilonidal excision was again performed in December 1966.  
In the December 1966 discharge summary report it was noted 
that there was a wire found in the tissue at the site of the 
pilonidal cyst which indicated that surgery had been 
performed by someone else other than the operating physician 
as he had reviewed his notes from five years ago and found 
that he had not used wire in the previous surgery on the 
veteran and that it was not his custom to use wire.  The 
veteran underwent another pilonidal excision in April 1967.  

Along with his June 2000 notice of disagreement, the veteran 
forwarded a statement from his private physician, T. J., D.O.  
In his statement Dr. J. indicated that he had treated the 
veteran for 10 years for disorders which may be related to 
prior military activities that the veteran described to him, 
including parachuting and hand to hand combat training.  Dr. 
J. noted that the veteran currently had cervical 
radiculopathy, cervical stenosis, chronic left facial pain 
and discomfort, chronic bicipital tendonitis, a history of 
pilonidal cyst, disc herniation C5-6, and neural root 
stenosis.  Dr. J observed that the above entities generally 
resulted from trauma /injury and may certainly correlate in 
part or in all as a result of trauma which the veteran 
described happening to him when parachuting.  

At his August 2001 hearing, the veteran testified that he 
injured his coccyx in a separate night jump approximately 
three months after his entrance into service.  The veteran 
stated that he hit either a rock or a clump of dirt and that 
he jammed his spine.  He noted that the area turned blue 
around his coccyx at that time.  He testified that he did not 
spend time in the hospital and endured the pain.  The veteran 
stated that approximately three month later a red place came 
up on the area around his tailbone and it was very sore and 
painful.  He indicated that he did not have anything done and 
this area swelled up and would get better throughout service.  
He stated that it would break and that pus would run out of 
it.  

Service connection is not warranted for a pilonidal cyst.  
The first objective medical evidence of a pilonidal cyst 
subsequent to service is in September 1962.  While the Board 
notes that the veteran reported that he had problems with it 
for years at that time, there is no relation in the medical 
records at that time to the veteran's period of service.  

Although the veteran has expressed his belief that his 
pilonidal cysts were the result of his parachute accident, he 
is not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu.  

The Board notes that Dr. J indicated that the veteran's 
pilonidal cyst may certainly correlate in its origin in part 
or all as a result of the trauma resulting from the parachute 
activities.  Dr. J's opinion was based upon  a history 
provided by the veteran.  Any post-service medical opinion 
that links post-service pilonidal cysts to inservice are of 
little probative value since it is based upon history 
provided by the veteran.  Moreover, Dr. J's statement that 
the veteran's pilonidal cysts may have been caused by his 
parachuting is speculative and would not provide a basis for 
service connection.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.


Residuals of a Head Injury, Including Headaches

A review of the record demonstrates that the veteran, in 
support of his claim, submitted a statement from a soldier 
who served with him who indicated that he remembered the 
veteran being taken to the hospital as a result of injuries 
sustained in a fight, which included having his teeth knocked 
out and eyes swollen shut.  The fellow soldier also noted 
that he remembered the veteran being hit in the head with a 
rock thrown by a GI which required him to wear a bandage on 
his head.  

Treatment records obtained in conjunction with the veteran's 
claim demonstrate that he was seen with complaints of  
headaches in August 1972. The veteran was noted to have 
sustained a laceration above his right eye several days 
earlier.  

In his June 2000 statement, Dr. J. indicated that the veteran 
had chronic left facial pain and discomfort which he felt was 
related to musculoskeletal disorders of the neck.  He noted 
that this could and generally resulted out if trauma/injury 
in most cases and may certainly correlate in its origin in 
part or all as a result of trauma which the veteran described 
as resulting from parachuting activities.  

At the time of his August 2001 hearing, the veteran testified 
that he was kicked in the head by several soldiers who had 
been drinking.  He noted that the MPs picked him up and took 
him to the hospital.  The veteran stated that he had a lot of 
headaches and dizziness after the incident.  He reported 
taking aspirin for the headaches.  The veteran also reported 
losing consciousness in a diving accident when hitting heads 
with another shoulder while diving into an irrigation tank.  
He noted sustaining a big gash on his head at that time.  He 
stated that he had severe headaches after the incident.  The 
veteran also testified as to having being hit by a brick in 
the head while inservice.  

Service connection is not warranted for residuals of a head 
injury, including headaches.  The first objective medical 
evidence of a head injury, including headaches, subsequent to 
service is in August 1972, when the veteran was noted to have 
headaches after having sustained a laceration to his head.  

While the veteran has expressed his belief that he has 
residuals of a head injury, including headaches, as a result 
of several incidents inservice, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu.  Likewise, any opinions as to the 
etiology of the veteran's head injury residuals, including 
headaches, offered by the veteran's fellow soldiers would 
also not be competent.  

The Board notes that Dr. J indicated that the veteran's 
facial pain and discomfort were related to musculoskeletal 
disorders of the neck, which may certainly correlate in its 
origin in part or all as a result of the trauma resulting 
from the parachute activities.  Dr. J's opinion was based 
upon a history provided by the veteran.  Any post-service 
medical opinions that link residuals of a head injury, 
including headaches, to service are of little probative value 
since it is based upon history provided by the veteran.  
Moreover, Dr. J's statement that the veteran's facial pain 
and discomfort may have been caused by his parachuting is 
speculative and would not provide a basis for service 
connection.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.


Spinal Injury with Bruised Coccyx and Right Shoulder Injury

With regard to the veteran's claims for service connection 
for a spinal injury with bruised coccyx and a right shoulder 
injury, the Board notes that at the time of his August 2001 
hearing, the veteran testified that he landed on someone 
else's parachute when performing a pressure jump.  He 
reported catching three rider strings under his arm.  He 
stated that this took the hide off the armpit down to the 
wrist.  He indicated that the pain was so severe after this 
accident that he was afraid to look at his arm.  The veteran 
testified that he did not go to the hospital for this injury.  
He also reported the injury where he fell on his coccyx while 
parachuting.  The veteran indicated that he was not treated 
for this injury when it occurred.  He noted that he was 
specifically referring to the lower spine when discussing his 
injuries.  

Treatment records obtained in conjunction with the veteran's 
claim demonstrate that he was seen in October 1966 with 
complaints of pain in his neck and shoulders for the past 3 
or 4 months.  A history of bursitis in the left shoulder 
since 1959 was noted at that time, which was not going to the 
right shoulder.  The veteran reported developing aching in 
both shoulders when leaving work.  He noted having 
paresthesia of the right arm since 1963, and stated that he 
had had increasing neck problems with aching and popping in 
the last four months.  The veteran reported no history of 
injury to his neck.  He noted injuring his spine temporarily 
by striking the lumbosacral area when parachuting while 
inservice.  He stated that this did not prevent him from 
carrying out the rest of his jumps.  

Physical examination performed at that time revealed 
tenderness over the cervical spine with C2 being prominent.  
There was tenderness over the shoulders musculature and 
tenderness over C7.  A diagnosis of cervical disc to be ruled 
out was rendered at that time.  

In January 1970, the veteran was seen with complaints of back 
pain.  The veteran was noted to have had a urethral discharge 
three days earlier.  In September 1973, the veteran was again 
seen with low back pain.  There was no history of an injury 
found.  The veteran stated that there was some radiation into 
his buttocks.  

In March 1982, the veteran was hospitalized with complaints 
of chronic neck and shoulder pain.  Spondylitic spurring at 
C5-6 was thought to be present.  

In April 1982, the veteran fell from a tree and sustained a 
fracture of his pelvis.  It was a severe Malgaine type 
fracture with dislocation of the pubic bone in the sacroiliac 
joint.  At the time of his discharge from the hospital in May 
1982, the veteran was noted to have signs of a possible 
herniation of a disc in the region of the L4-5 lumbar root.  

The veteran was again seen with complaints of low back pain 
in July 1993.  Reference was made to the tree fall at that 
time.  A MRI revealed disc pathology at the L4-5 area with 
displacement on the right nerve root.  

At the time of a January 1998 visit, the veteran was seen 
with complaints of shoulder pain.  A diagnosis of bursitis of 
the right shoulder was rendered at that time.  The veteran's 
right shoulder was injected with pain killers directly into 
the site.  In March 1998, the veteran was seen with 
complaints of right shoulder pain after falling off a lawn 
trailer and onto his buttocks and right shoulder.  Diagnoses 
of tenosynovitis and a R/O fracture of the right shoulder 
were rendered.  

At the time of a December 1998 visit, the veteran complained 
of ongoing bilateral shoulder and neck pain. The veteran 
reported a history of injuries in the military at that time.  
He noted a jump where he fell into another persons parachute.  
He stated that he was going approximately 100 miles per hour 
when he got tangled up in the cords.  He also noted a history 
of neck pain dating back to a diving accident in service.  A 
diagnosis of degenerative disease in the neck and shoulders 
was rendered at that time.  

In his June 2000 letter, Dr. J. noted that the veteran 
currently had cervical radiculopathy, cervical stenosis, 
chronic left facial pain and discomfort, chronic bicipital 
tendonitis, a history of pilonidal cyst, disc herniation C5-6 
and associated osteophyte formation of C3-4, C4-5, C5-6 and 
subsequent neural foraminal stenosis.  Dr. J observed that 
the above entities generally resulted of trauma/injury and 
may certainly correlate in part or in all as a result of 
trauma which the veteran described happening to him when 
parachuting.

In a November 2000 report, the veteran's private physician, 
A. N., M.D., indicated that the veteran had evidence of a 
full thickness tear through the supraspinitus muscle with 
retraction of about 1 cm.  He noted that atrophy was also 
present and that it was his impression that this was an old 
injury and not something new.  He observed that the veteran 
could only recollect a serious injury which occurred while in 
was inservice many years ago, in which he was parachuting and 
got the lines tangled.  The veteran stated that he was so 
severely injured that he was afraid to look at his right arm 
and shoulder.  He noted that he developed a great deal of 
ecchymosis in and about the right upper arm.  Dr. N. stated 
that this could certainly explain an injury like this.  He 
also observed that the veteran had a problem with the 
cervical spine, but he again noted the veteran's inservice 
injuries.  He further noted that the veteran had sustained 
other injuries and that his problems could certainly be 
related to that.  

Service connection is not warranted for a right shoulder 
injury.  The first objective medical finding of a right 
shoulder problem subsequent to service was in October 1966, 
when the veteran was seen with complaints of pain in his neck 
and shoulders for the past three or four months.  While the 
veteran reported that he had had bursitis in the left 
shoulder since 1959, he noted having no right shoulder 
problems in 1959.  The veteran reported that he had aching 
shoulders following work, with paresthesia in the right arm 
since 1963 and neck problems for the past three or four 
months.  

While the veteran has expressed his belief that his current 
right shoulder problems are related to a parachute injury 
inservice, he is not qualified to render an opinion as to the 
etiology of any right shoulder disorder.  While Dr. J. noted 
that the veteran's right shoulder problems may be 
attributable to injuries sustained during parachute jumps 
inservice, he based this opinion upon a history provided by 
the veteran, which is of little probative value.  Moreover, 
Dr. J's opinion is too speculative to warrant a grant of 
service connection for shoulder problems.  Likewise. Dr. N's 
opinion is also based upon a history provided by the veteran.  
Moreover, Dr. N's opinion that it could be related to an 
inservice injury is also too speculative.  Furthermore, he 
also noted several other factors, outside of a possible 
service injury, which could be causing the veteran's 
problems.  

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements relating a right shoulder 
disorder to his period of service are in conflict with the 
treatment records covering the period of time closer to his 
separation from service.  The objective medical evidence is 
more probative than the veteran's more recent assertions of 
having sustained a right shoulder injury inservice.  

Service connection is also not warranted for a spinal/coccyx 
injury.  While the veteran has testified as to his belief 
that his coccyx/spinal injury is related to his parachute 
jumping, he is not qualified to render an opinion as to the 
etiology of any current spinal/coccyx disorder.  Moreover, at 
the time of his October 1966 outpatient visit, the veteran 
reported injuring his spine only temporarily when striking 
his lumbosacral area.  He specifically indicated that this 
injury did not prevent him from carrying out the rest of his 
jumps.  Furthermore, the veteran sustained severe injuries to 
his pelvis when falling out a tree in 1982, which resulted in 
discovery of a disc herniation of the L4-5 region.  

While Dr. J noted that the veteran currently had cervical 
radiculopathy, cervical stenosis, chronic left facial pain 
and discomfort, chronic bicipital tendonitis, a history of 
pilonidal cyst, disc herniation C5-6, and neural root 
stenosis and observed that the above entities generally 
resulted of trauma /injury and may certainly correlate in 
part or in all as a result of trauma which the veteran 
described happening to him when parachuting, his opinion was 
based upon a history provided by the veteran.  Moreover, his 
opinion is too speculative to warrant a grant of service 
connection.  The Board also finds that the statements 
provided by the veteran are not reasonably supported and not 
reliable.  Therefore, a medical opinion based on a not 
reliable history is equally unreliable.

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements relating any current 
spinal/coccyx injury to his period of service are in conflict 
with the treatment records covering the period of time closer 
to his separation from service.  The objective medical 
evidence is more probative than the veteran's more recent 
assertions of having sustained a spinal/coccyx injury 
inservice.  

The preponderance of the evidence is against the claim for 
service connection for a spinal/coccyx injury.  


Dental Trauma

With regard to the veteran's claim for dental trauma, the 
Board notes that at the time of his August 2001 hearing, the 
veteran testified that he was badly beaten by several men 
inservice.  The veteran indicated that he was mistaken for 
another person at a party and that several people knocked him 
down the stairs and kicked him in the head.  He stated that 
several teeth were hanging down as they had been broken off 
at the gum line.  He reported that he was picked up by the 
MPs and taken to the hospital.  He testified that he was not 
examined until the following Monday even though the incident 
had occurred on Friday night and that the physician who 
examined him on Monday chiseled out the roots of his upper 
gum.  He indicated that he spent the following two weeks in 
the hospital.  The veteran stated that he could not remember 
the name of the hospital.  

The veteran also submitted statements from several 
individuals who served with him.  In a June 2000 statement, 
R. D. indicated that he remembered the veteran getting the 
"hell" beat out of him.  He stated that the veteran's eyes 
were swollen shut, that his teeth were broken off, and that 
he was bleeding from the mouth.  The veteran also submitted a 
statement from J. S., who indicated that he remembered the 
veteran coming up the stairs with his teeth knocked out.  He 
also remembered the veteran's knuckles being scraped.  

Dental records for treatment following service make no 
reference to inservice dental trauma.  Moreover, the first 
objective medical evidence of any dental treatment following 
service is not until 1973.  

Service connection is not warranted for dental trauma.  The 
medical records in the years following service are devoid of 
any complaints or findings of dental problems.  Moreover, the 
first objective medical finding of dental treatment following 
service is not until 1973. 

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements and the statements received from 
his fellow soldiers relating a dental trauma to his period of 
service are in conflict with the treatment records covering 
the period of time subsequent to service.  Moreover, neither 
the veteran nor his fellow soldiers are competent to render 
an opinion as to the etiology of any current dental disorder.  
The objective medical evidence is more probative than the 
veteran's more recent assertions of having sustained dental 
trauma inservice.  

The preponderance of the evidence is against the claim of 
service connection for dental trauma.  




ORDER

Service connection for a right hand disorder is denied.  

Service connection for a right eye laceration is denied.  

Service connection for a pilonidal cyst is denied  

Service connection for a head injury, or residuals thereof, 
including headaches, is denied.

Service connection for a right shoulder disorder is denied.  

Service connection for a spinal/coccyx injury is denied.  

Service connection for dental trauma is denied.  




		
	H. N SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

